Judgment was rendered in the court below against plaintiffs in error jointly. Plaintiff in error, LeForce, filed his separate motion for new trial, and did not join as a party thereto, plaintiff in error, Phelps, and Phelps made no further appearance in court after the rendition of the judgment. Plaintiff in error, LeForce, has filed his petition in error in this court, with original case-made attached. Motion has been filed to dismiss the appeal, for want of necessary parties. From the affidavit of Phelps attached to said motion, it appears that he was satisfied with the judgment of the trial court, and has not authorized anyone to represent him in the appeal of said cause; that he has not been served with case-made or with summons in error; and that he has not been made a party defendant in error. It is a well-settled rule of this court that, where all parties to a joint judgment are not made parties to the appeal, and it affirmatively *Page 770 
appears that their rights or interests will be affected by a reversal or modification of the judgment, the appeal will be dismissed for want of necessary parties. Strange v. Crismon,22 Okla. 841, 98 P. 937; Continental Gin Co. v. Huff,25 Okla. 798, 108 P. 369; Weissbender et al. v. School District No.26, 24 Okla. 173, 103 P. 639.
The appeal is therefore dismissed.
All the Justices concur.